
	
		II
		110th CONGRESS
		1st Session
		S. 37
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2007
			Mr. Domenici (for
			 himself, Mr. Craig,
			 Mr. Burr, Mr.
			 Crapo, Mr. DeMint,
			 Mr. Graham, Mr.
			 Hagel, Mr. Thomas,
			 Ms. Murkowski, Mr. Bunning, and Mr.
			 Martinez) introduced the following bill; which was read twice and
			 referred to the Committee on Energy and
			 Natural Resources
		
		A BILL
		To enhance the management and disposal of spent nuclear
		  fuel and high-level radioactive waste, to assure protection of public health
		  and safety, to ensure the territorial integrity and security of the repository
		  at Yucca Mountain, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Nuclear Waste Access to Yucca
			 Act.
		2.DefinitionsIn this Act:
			(1)DisposalThe
			 term disposal has the meaning given the term in section 2 of the
			 Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101).
			(2)High-level
			 radioactive wasteThe term high-level radioactive
			 waste has the meaning given the term in section 2 of the Nuclear Waste
			 Policy Act of 1982 (42 U.S.C. 10101).
			(3)ProjectThe
			 term Project means the Yucca Mountain Project.
			(4)RepositoryThe
			 term repository has the meaning given the term in section 2 of the
			 Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101).
			(5)SecretaryThe
			 term Secretary means the Secretary of Energy.
			(6)Spent nuclear
			 fuelThe term spent nuclear fuel has the meaning
			 given the term in section 2 of the Nuclear Waste Policy Act of 1982 (42 U.S.C.
			 10101).
			(7)Yucca Mountain
			 siteThe term Yucca Mountain site has the meaning
			 given the term in section 2 of the Nuclear Waste Policy Act of 1982 (42 U.S.C.
			 10101).
			3.Withdrawal of
			 land
			(a)Land
			 withdrawal; jurisdiction; reservation; acquisition
				(1)Land
			 withdrawalSubject to valid existing rights, and except as
			 otherwise provided in this Act, the land described in subsection (b) is
			 withdrawn permanently from any form of entry, appropriation, or disposal under
			 the public land laws, including, without limitation—
					(A)the mineral
			 leasing laws;
					(B)the geothermal
			 leasing laws;
					(C)materials sales
			 laws; and
					(D)the mining
			 laws.
					(2)JurisdictionAs
			 of the date of enactment of this Act, any land described in subsection (b) that
			 is under the jurisdiction of the Secretary of the Air Force or the Secretary of
			 the Interior shall be—
					(A)transferred to
			 the Secretary; and
					(B)under the
			 jurisdiction of the Secretary.
					(3)ReservationThe
			 land described in subsection (b) is reserved for use by the Secretary for
			 activities associated with the disposal of high-level radioactive waste and
			 spent nuclear fuel under the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101
			 et seq.), including—
					(A)development;
					(B)preconstruction
			 testing and performance confirmation;
					(C)licensing;
					(D)construction;
					(E)management and
			 operation;
					(F)monitoring;
					(G)closure and
			 post-closure; and
					(H)other such
			 activities associated with the disposal of high-level radioactive waste and
			 spent nuclear fuel under the Nuclear Waste
			 Policy Act of 1982 (42 U.S.C. 10101 et
			 seq.).
					(b)Land
			 description
				(1)BoundariesThe
			 land referred to in subsection (a) is the approximately 147,000 acres of land
			 located in Nye County, Nevada, as generally depicted on the map relating to the
			 Project, numbered YMP–03–024.2, entitled Proposed Land
			 Withdrawal, and dated July 21, 2005.
				(2)Legal
			 description and map
					(A)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary of the Interior shall—
						(i)publish in the
			 Federal Register a notice containing a legal description of the land described
			 in this subsection; and
						(ii)provide to
			 Congress, the Governor of the State of Nevada, and the Archivist of the United
			 States—
							(I)a copy of the map
			 referred to in paragraph (1); and
							(II)the legal
			 description of the land.
							(B)Treatment
						(i)In
			 generalThe map and legal description referred to in subparagraph
			 (A) shall have the same force and effect as if the map and legal description
			 were included in this Act.
						(ii)Technical
			 correctionsThe Secretary of the Interior may correct any
			 clerical or typographical error in the map and legal description referred to in
			 subparagraph (A).
						(c)Revocations
				(1)Public land
			 orderPublic Land Order 6802, dated September 25, 1990 (as
			 extended by Public Land Order 7534), and any condition or memorandum of
			 understanding accompanying the land order (as so extended), is revoked.
				(2)Right of
			 wayThe rights-of-way reservations relating to the Project,
			 numbered N–48602 and N–47748 and dated January 5, 2001, are revoked.
				(d)Management of
			 withdrawn land
				(1)In
			 generalThe Secretary, in consultation with the Secretary of the
			 Air Force and the Secretary of the Interior, as appropriate, shall manage the
			 land withdrawn under subsection (a)(1) in accordance with—
					(A)the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.);
					(B)this Act;
			 and
					(C)other applicable
			 laws.
					(2)Management
			 plan
					(A)DevelopmentNot
			 later than 3 years after the date of enactment of this Act, the Secretary, in
			 consultation with the Secretary of the Air Force and the Secretary of the
			 Interior, as appropriate, shall develop and submit to Congress and the State of
			 Nevada a management plan for the use of the land withdrawn under subsection
			 (a)(1).
					(B)PrioritySubject
			 to subparagraphs (C), (D), and (E), use of the land withdrawn under subsection
			 (a)(1) for an activity not relating to the Project shall be subject to such
			 conditions and restrictions as the Secretary considers to be appropriate to
			 facilitate activities relating to the Project.
					(C)Air Force
			 useThe management plan may provide for the continued use by the
			 Department of the Air Force of the portion of the land withdrawn under
			 subsection (a)(1) located within the Nellis Air Force base test and training
			 range under such terms and conditions as may be agreed to by the Secretary and
			 the Secretary of the Air Force.
					(D)Nevada Test
			 Site useThe management plan may provide for the continued use by
			 the National Nuclear Security Administration of the portion of the land
			 withdrawn under subsection (a)(1) located within the Nevada test site of the
			 Administration under such conditions as the Secretary considers to be necessary
			 to minimize any effect on activities relating to the Project or other
			 activities of the Administration.
					(E)Other
			 uses
						(i)In
			 generalThe management plan shall include provisions—
							(I)relating to the
			 maintenance of wildlife habitat on the land withdrawn under subsection (a)(1);
			 and
							(II)under which the
			 Secretary may permit any use not relating to the Project, as the Secretary
			 considers to be appropriate, in accordance with the requirements under clause
			 (ii).
							(ii)Requirements
							(I)GrazingThe
			 Secretary may permit any grazing use to continue on the land withdrawn under
			 subsection (a)(1) if the grazing use was established before the date of
			 enactment of this Act, subject to such regulations, policies, and practices as
			 the Secretary, in consultation with the Secretary of the Interior, determines
			 to be appropriate, and in accordance with applicable grazing laws and policies,
			 including—
								(aa)the
			 Act of June 28, 1934 (commonly known as the Taylor Grazing Act)
			 (43 U.S.C.
			 315 et seq.);
								(bb)title IV of the
			 Federal Land Policy Management Act of 1976 (43 U.S.C. 1751 et seq.); and
								(cc)the
			 Public Rangelands Improvement Act of 1978 (43 U.S.C. 1901 et seq.).
								(II)Hunting and
			 trappingThe Secretary may permit any hunting or trapping use to
			 continue on the land withdrawn under subsection (a)(1) if the hunting or
			 trapping use was established before the date of enactment of this Act, at such
			 time and in such zones as the Secretary, in consultation with the Secretary of
			 the Interior and the State of Nevada, may establish, taking into consideration
			 public safety, national security, administration, and public use and enjoyment
			 of the land.
							(F)Public
			 access
						(i)In
			 generalThe management plan may provide for limited public access
			 to the portion of the land withdrawn under subsection (a)(1) that was under the
			 control of the Bureau of Land Management on the day before the date of
			 enactment of this Act.
						(ii)Specific
			 usesThe management plan may permit public uses of the land
			 relating to the Nye County Early Warning Drilling Program, utility corridors,
			 and other uses the Secretary, in consultation with the Secretary of the
			 Interior, considers to be consistent with the purposes of the withdrawal under
			 subsection (a)(1).
						(3)Mining
					(A)In
			 generalSurface and subsurface mining and oil and gas production,
			 including slant drilling from outside the boundaries of the land withdrawn
			 under subsection (a)(1), shall be prohibited at any time on or under the
			 land.
					(B)Evaluation of
			 claimsThe Secretary of the Interior shall evaluate and
			 adjudicate the validity of any mining claim relating to any portion of the land
			 withdrawn under subsection (a)(1) that was under the control of the Bureau of
			 Land Management on the day before the date of enactment of this Act.
					(C)CompensationThe
			 Secretary shall provide just compensation for the acquisition of any valid
			 property right relating to mining pursuant to the withdrawal under subsection
			 (a)(1).
					(4)ClosuresIf
			 the Secretary, in consultation with the Secretary of the Air Force and the
			 Secretary of the Interior, as appropriate, determines that the health and
			 safety of the public or the national defense and security require the closure
			 of a road, trail, or other portion of the land withdrawn under subsection
			 (a)(1) (including the airspace above the land), the Secretary—
					(A)may close the
			 road, trail, or portion of land (including airspace); and
					(B)shall provide to
			 the public a notice of the closure.
					(5)ImplementationThe
			 Secretary and the Secretary of the Air Force or the Secretary of the Interior,
			 as appropriate, shall implement the management plan developed under paragraph
			 (2) under such terms and conditions as may be agreed to by the
			 Secretaries.
				4.Receipt and
			 storage facilitiesSection
			 114(b) of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10134(b)) is
			 amended—
			(1)by striking
			 If the President and inserting the following:
				
					(1)In
				generalIf the President
					;
				and
			(2)by adding at the
			 end the following:
				
					(2)Application for
				receipt and storage facilities
						(A)In
				generalIn conjunction with the submission of an application for
				a construction authorization under this subsection, the Secretary shall apply
				to the Commission for a license in accordance with part 72 of title 10, Code of
				Federal Regulations (or a successor regulation), to construct and operate
				facilities to receive and store spent nuclear fuel and high-level radioactive
				waste at the Yucca Mountain site.
						(B)Deadline for
				final decision by CommissionThe Commission shall issue a final
				decision approving or disapproving the issuance of the license not later than
				18 months after the date of submission of the application to the
				Commission.
						.
			5.Repeal of
			 capacity limitationSection
			 114(d) of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10134(d)) is amended
			 by striking the second and third sentences.
		6.Infrastructure
			 activitiesSection 114 of the
			 Nuclear Waste Policy Act of 1982 (42 U.S.C. 10134) is amended by adding at the
			 end the following:
			
				(g)Infrastructure
				activities
					(1)Construction of
				connected facilitiesAt any time after the completion by the
				Secretary of a final environmental impact statement that evaluates the
				activities to be performed under this subsection, the Secretary may commence
				the following activities in connection with any activity or facility licensed
				or to be licensed by the Commission at the Yucca Mountain site:
						(A)Preparation of
				the site for construction of the facility (including such activities as
				clearing, grading, and construction of temporary access roads and borrow
				areas).
						(B)Installation of
				temporary construction support facilities (including such items as warehouse
				and shop facilities, utilities, concrete mixing plants, docking and unloading
				facilities, and construction support buildings).
						(C)Excavation for
				facility structures.
						(D)Construction of
				service facilities (including such facilities as roadways, paving, railroad
				spurs, fencing, exterior utility and lighting systems, transmission lines, and
				sanitary sewerage treatment facilities).
						(E)Construction of
				structures, systems, and components that do not prevent or mitigate the
				consequences of possible accidents that could cause undue risk to the health
				and safety of the public.
						(F)Installation of
				structural foundations (including any necessary subsurface preparation) for
				structures, systems, and components that prevent or mitigate the consequences
				of possible accidents that could cause undue risk to the health and safety of
				the public.
						(2)Authorization
				to receive and store
						(A)DefinitionsIn
				this paragraph:
							(i)Defense
				wasteThe term defense waste means high-level
				radioactive waste, and spent nuclear fuel, that results from an atomic energy
				defense activity.
							(ii)Legacy spent
				nuclear fuelThe term legacy spent nuclear fuel
				means spent nuclear fuel—
								(I)that is subject
				to a contract entered into pursuant to section 302; and
								(II)for which the
				Secretary determines that there is not at the time of the determination, and
				will not be within a reasonable time after the determination, sufficient
				domestic capacity available to recycle the spent nuclear fuel.
								(B)Authorization
				for defense wasteAt any time after the issuance of a license for
				receipt and storage facilities under subsection (b)(2), the Secretary may
				transport defense waste to receipt and storage facilities at the Yucca Mountain
				site.
						(C)Authorization for legacy spent nuclear
				fuelAt any time after the issuance of a construction
				authorization under subsection (d) and the issuance of a license for receipt
				and storage facilities under subsection (b)(2), the Secretary may receive and
				store legacy spent nuclear fuel and high-level radioactive waste at the Yucca
				Mountain
				site.
						.
		7.Rail
			 line
			(a)Construction of
			 rail lineThe Secretary shall
			 acquire rights-of-way within the corridor designated in subsection (b) in
			 accordance with this section, and shall construct and operate, or cause to be
			 constructed and operated, a railroad and such facilities as are required to
			 transport spent nuclear fuel and high-level radioactive waste from existing
			 rail systems to the site of surface facilities within the geologic repository
			 operations area for the receipt, handling, packaging, and storage of spent
			 nuclear fuel and high-level radioactive waste prior to emplacement.
			(b)Acquisition and
			 withdrawal of land
				(1)Route
			 designation and acquisition
					(A)Rights-of-way
			 and facilitiesThe Secretary shall acquire such rights-of-way and
			 develop such facilities within the corridor referred to as X on
			 the map dated ___ and on file with the
			 Secretary as are necessary to carry out subsection (a).
					(B)RecommendationsThe
			 Secretary shall consider specific alignment proposals for the route for the
			 corridor made by the State of Nevada and the units of local government within
			 whose jurisdiction the route is proposed to pass.
					(C)Notice and
			 descriptionNot later than 180 days after the date of enactment
			 of this section, the Secretary shall—
						(i)publish in the
			 Federal Register a notice containing a legal description of the corridor;
			 and
						(ii)file copies of
			 the map referred to in paragraph (1) and the legal description of the corridor
			 with—
							(I)Congress;
							(II)the Secretary of
			 the Interior;
							(III)the Governor of
			 the State of Nevada;
							(IV)the Board of
			 County Commissioners of Lincoln County, Nevada;
							(V)the Board of
			 County Commissioners of Nye County, Nevada; and
							(VI)the Archivist of
			 the United States.
							(D)Administration
						(i)EffectThe
			 map and legal description referred to in subparagraph (C) shall have the same
			 force and effect as if the map and legal description were included in this
			 Act.
						(ii)CorrectionsThe
			 Secretary may correct clerical and typographical errors in the map and legal
			 description and make minor adjustments in the boundaries of the
			 corridor.
						(2)Withdrawal and
			 reservation
					(A)Public
			 landSubject to valid existing rights, the public land depicted
			 on the map referred to in paragraph (1)(C) is withdrawn from all forms of
			 entry, appropriation, and disposal under the public land laws, including the
			 mineral leasing laws, the geothermal laws, the material sale laws, and the
			 mining laws.
					(B)Administrative
			 jurisdictionAdministrative jurisdiction over the land is
			 transferred from the Secretary of the Interior to the Secretary.
					(C)ReservationThe
			 land is reserved for the use of the Secretary for the construction and
			 operation of transportation facilities and associated activities under title I
			 of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10121 et seq.)
					(D)Memorandum of
			 understandingThe Secretary may also enter into a memorandum of
			 understanding with the head of any other agency having administrative
			 jurisdiction over other Federal land used for purposes of the corridor referred
			 to in paragraph (1)(A).
					(c)Environmental
			 impact
				(1)In
			 generalThe Secretary shall comply with all applicable
			 requirements under the National Environmental Policy Act of 1969 (42 U.S.C.
			 4321 et seq.) with respect to activities carried out under this section.
				(2)Consideration
			 of potential impactsTo the extent a Federal agency is required
			 to consider the potential environmental impact of an activity carried out under
			 this section, the Federal agency shall adopt, to the maximum extent
			 practicable, an environmental impact statement prepared under this
			 section.
				(3)Effect of
			 adoption of statementThe adoption by a Federal agency of an
			 environmental impact statement under paragraph (2) shall be considered to
			 satisfy the responsibilities of the Federal agency under the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), and no further
			 consideration under that Act shall be required by the Federal agency.
				8.New plant
			 contractsSection 302(a) of
			 the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10222(a)) is amended by
			 striking paragraph (5) and inserting the following:
			
				(5)Required
				provisions
					(A)In
				generalExcept as provided in subparagraph (B), any contract
				entered into under this section shall provide that—
						(i)following
				issuance of a license to construct and operate facilities to receive and store
				spent nuclear fuel at the Yucca Mountain site, the Secretary shall take title
				to the high-level radioactive waste or spent nuclear fuel involved as
				expeditiously as practicable upon the request of the generator or owner of such
				waste or spent fuel; and
						(ii)in return for
				the payment of fees established by this section, the Secretary, beginning not
				later than January 31, 1998, shall dispose of the high-level radioactive waste
				or spent nuclear fuel involved as provided in this subtitle.
						(B)ExceptionNotwithstanding
				subparagraph (A), with respect to a nuclear power facility for which a license
				application is filed with the Commission after January 1, 2008, under section
				103 or 104 of the Atomic Energy Act of
				1954 (42 U.S.C. 2133, 2134), a contract entered into under this
				section shall—
						(i)except as
				provided in clause (ii) and any terms and conditions relating to spent nuclear
				fuel generated before the date of enactment of the Nuclear Fuel Management and
				Disposal Act, be consistent with the terms and conditions of the contract
				entitled Contract for Disposal of Spent Nuclear Fuel and/or High-Level
				Radioactive Waste that is included in section 961.11 of title 10 of the
				Code of Federal Regulations (as in effect on the date of enactment of the
				Nuclear Fuel Management and Disposal Act);
						(ii)provide for the
				taking of title to, and removal of, high-level waste or spent nuclear fuel
				beginning not later than 30 years after the date on which the nuclear power
				facility begins commercial operations; and
						(iii)be entered into
				not later than 60 days after the date on which the license application is
				docketed by the
				Commission.
						.
		9.Nuclear Waste
			 Fund
			(a)Budget Act
			 AllocationsEffective for fiscal year 2008 and each fiscal year
			 thereafter, funds appropriated from the Nuclear Waste Fund established under
			 section 302 of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10222) shall not
			 be subject to—
				(1)the allocations
			 for discretionary spending under section 302(a) of the Congressional Budget Act
			 of 1974 (2 U.S.C. 633(a)); or
				(2)the
			 suballocations of appropriations committees under section 302(b) of that
			 Act.
				(b)Fund
			 usesSection 302(d)(4) of the Nuclear Waste Policy Act of 1982
			 (42 U.S.C. 10222(d)(4)) is amended by striking with and all that
			 follows through storage site and inserting with surface
			 facilities within the geologic repository operations area (including surface
			 facilities for the receipt, handling, packaging, and storage of spent nuclear
			 fuel and high-level radioactive waste prior to emplacement, or transportation
			 to the repository of spent nuclear fuel or high-level radioactive waste to
			 surface facilities for the receipt, handling, packaging, and storage of spent
			 nuclear fuel and high-level radioactive waste prior to emplacement and the
			 transportation, treating, or packaging of spent nuclear fuel or high-level
			 radioactive waste to be disposed of in the repository, to be stored in a
			 monitored retrievable storage site),.
			10.Waste
			 confidenceFor purposes of a
			 determination by the Nuclear Regulatory Commission on whether to grant or amend
			 any license to operate any civilian nuclear power reactor or high-level
			 radioactive waste or spent fuel storage or treatment facility under the
			 Atomic Energy Act of 1954 (42 U.S.C.
			 2011 et seq.), the provisions of this Act (including the amendments made by
			 this Act) and the obligation of the Secretary to develop a repository in
			 accordance with the Nuclear Waste Policy Act of
			 1982 (42 U.S.C. 10101 et seq.), shall provide sufficient and
			 independent grounds for any further findings by the Nuclear Regulatory
			 Commission of reasonable assurances that spent nuclear fuel and high-level
			 radioactive waste would be disposed of safely and in a timely manner.
		
